Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to Applicants’ reply filed on 03/08/2021
Claims 1 – 20 have been examined; wherein claims 1, 6, 8, 13, 15, and 20 have been amended.
Claims 1 – 20 are being finally rejected.

Response to Amendments
Claim objections for claims 3 – 5, 10 – 12, and 17 – 19 are withdrawn in view of Applicants’ clarifications.  However, claim objections for claims 7 and 14 remain because Applicants failed to correct the informalities.

Response to Arguments
Applicants’ arguments with respect to claims 1, 8, and 15 (remark, p. 8: last half paragraph – p. 9: first full paragraph) have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments. See Ru et al. (Pub. No. US 2016/0026534 A1), art being made of record.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
Claim 7
Line 2; insert --the-- before respective.
Claim 14
Line 2; insert --the-- before respective.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 – 6 of patent 10,235,152 (hereinafter ‘152) in view of Ru et al. (Pub. No. US 2016/0026534 A1; hereinafter Ru.)
Application 16/226,259
Patent 10,235,152
Claim 1
A method for managing available storage space on a computing device, the method comprising, at the computing device:


























identifying one or more applications to be downgraded to respective placeholder applications;

for each application of the one or more applications:
creating a respective placeholder application for the application,


storing, with the respective placeholder application, user data that is specific to the application, and



deleting the application from the computing device; and

in response to identifying a selection of an icon representative of a particular placeholder application:
restoring the particular placeholder application to a respective application, 
re-associating the user data with the respective application, and
launching the respective application.
Claim 1
A method for making storage space available in a user device, the method comprising: 
detecting a low memory storage space threshold being met at the user device; and 


determining that an application can be downgraded by: 
generating a list of applications to be downgraded in accordance with historical data associated with the user device, 

receiving a list of recoverable applications, wherein the list of recoverable applications includes a first set of applications that are recoverable from a digital media store, 
generating, based on the list of recoverable applications, an updated list of applications to be downgraded by removing, from the list of applications to be downgraded, one or more applications that are not recoverable from the digital media store, and 

identifying the application that can be downgraded from the updated list of applications; 



creating a placeholder application for the application, wherein the placeholder application comprises a set of files that represents the application; 
associating, with the placeholder application, user data that is specific to the application; 
installing the placeholder application in the memory of the user device.

deleting the application from a memory of the user device; and 


Claim 6
…
restoring the application associated with the placeholder application, and 
re-associating the user data with the application
Claim 2
The method of claim 1, wherein each application of the one or more applications is categorized as a recoverable application when the application can be downloaded onto the computing device through a digital media store.
Claim 1
…
receiving a list of recoverable applications, wherein the list of recoverable applications includes a first set of applications that are recoverable from a digital media store,…
Claim 3
The method of claim 1, wherein, for a given application of the one or more applications, the respective placeholder application includes configuration data and localization information associated with the given application.
Claim 3
The method of claim 1, wherein the set of files further includes configuration data associated with the application and localization information associated with the application.
Claim 4
The method of claim 1, wherein deleting a given application of the one or more applications from the computing device comprises: 
deleting a respective application bundle associated with the given application from a non- volatile memory of the computing device.
Claim 4
The method of claim 1, wherein deleting the application from the memory of the user device comprises: 

deleting an application bundle associated with the application from the memory of the user device.
Claim 5
The method of claim 4, wherein, for the given application, the respective application bundle comprises executable code associated with the given application or one or more resources associated with the given application.
Claim 5
The method of claim 4, wherein the application bundle comprises executable code associated with the application or one or more resources associated with the application.
Claim 6
The method of claim 1, wherein the icon representative of the particular placeholder application is grayed out to provide a visual indication that the application that corresponds to the particular placeholder application has been deleted.

Claim 7
The method of claim 1, wherein the one or more applications are identified to be downgraded to respective placeholder applications in response to detecting an amount of available storage space that satisfies a threshold.
Claim 1
…
detecting a low memory storage space threshold being met at the user device; and 
based at least in part on the low memory storage space threshold being met: determining that an application can be downgraded by:…


Claim 1:
As shown in the table above, claims 1 and 6 of ‘152 do not recite but Ru covers
in response to identifying a selection of an icon representative of a particular placeholder application: 
launching the respective application (Ru; Fig. 2, [0052 – 0065].)
It would have been obvious to one with ordinary skill in the art to incorporate Ru teachings into claim 1 of ‘152 to reinstall and launch an uninstalled application responsive to user’s selecting icon of the uninstalled application as suggested by Ru ([0005, 0056, & 0058].)
Claims 2 – 5 and 7 are anticipated by claims 1 and 3 – 5 of ‘152.
Claim 6
As shown in the table above, ‘152 does not recite but Ru cover the icon representative of the particular placeholder application is grayed out to provide a visual indication that the application that corresponds to the particularplaceholder application has been deleted (Ru; [0061 – 0062].)  
It would have been obvious to one with ordinary skill in the art to incorporate Ru teachings into ‘152 to gray out the icon associated with the uninstalled application to help user recognize that the application is locally uninstalled as suggested by Ru ([0062].)

Claims 8 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 – 16 of ‘152 in view of Ru.
Claim 8
At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a computing device, cause the computing device to manage available storage space on the computing device, by carrying out steps that include: 

























identifying one or more applications to be downgraded to respective placeholder applications; 




storing, with the respective placeholder application, user data that is specific to the application, and P27348USC1/22260US.C13Response to Final Office Action dated May 6, 2020 Application No. 16/226,259 



deleting the application from the computing device for each application of the one or more applications; and

in response to identifying a selection of an icon representative of a particular placeholder application:
restoring the particular placeholder application to a respective application, 
re-associating the user data with the respective application, and 
launching the respective application.
Claim 14
A non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a user device, cause the user device to free up storage space for a particular operation, by carrying out steps that include: 
detecting a low memory storage space threshold being met at the user device; and 
based at least in part on the low memory storage space threshold being met: 

determining that an application can be downgraded by: 
generating a list of applications to be downgraded in accordance with historical data associated with the user device, 

receiving a list of recoverable applications, wherein the list of recoverable applications includes a first set of applications that are recoverable from a digital media store, 


identifying the application that can be downgraded from the updated list of applications; 
creating a placeholder application for the application, wherein the placeholder application comprises a set of files that represents the application; 

installing the placeholder application in the memory of the user device.
associating user data specific to the application with the placeholder application; 

automatically deleting the application from a memory of the user device; and 

Claim 9
The at least one non-transitory computer readable storage medium of claim 8, wherein each application of the one or more applications is categorized as a recoverable application when the 
Claim 14
…
receiving a list of recoverable applications, wherein the list of recoverable applications includes a first 

	
Claim 10
The at least one non-transitory computer readable storage medium of claim 8, wherein, for a given application of the one or more applications, the respective placeholder application includes configuration data and localization information associated with the given application.
Claim 15
The non-transitory computer readable storage medium of claim 14, wherein the placeholder application further includes configuration data associated with the application and localization information associated with the application.
Claim 11
The at least one non-transitory computer readable storage medium of claim 8, wherein deleting a given application of the one or more applications from the computing device comprises: deleting a respective application bundle associated with the given application from a non- volatile memory of the computing device.
Claim 16
The non-transitory computer readable storage medium of claim 14, wherein deleting the application from the memory of the user device comprises: deleting an application bundle associated with the application from the memory of the user device, wherein the application bundle comprises an executable code associated with the application or one or more resources associated with the application.
Claim 12
The at least one non-transitory computer readable storage medium of claim 11, wherein, for the given application, the respective application bundle comprises executable code associated with the given application or one or more resources associated with the given application.
Claim 16
The non-transitory computer readable storage medium of claim 14, wherein deleting the application from the memory of the user device comprises: deleting an application bundle associated with the application from the memory of the user device, wherein the application bundle comprises an executable code associated with the application or one or more resources associated with the application.
Claim 13
The at least one non-transitory computer readable storage medium of claim 8, wherein the icon representative of the particular placeholder application is 

Claim 14
The at least one non-transitory computer readable storage medium of claim 8, wherein the one or more applications are identified to be downgraded to respective placeholder applications in response to detecting an amount of available storage space that satisfies a threshold.
Claim 14
…
detecting a low memory storage space threshold being met at the user device; and based at least in part on the low memory storage space threshold being met: determining that an application can be downgraded by…
Claim 15
A computing device configured to manage available storage space on the computing device, the computing device comprising: 
at least one processor; and 
at least one memory storing instructions that, when executed by the at least one processor, cause the computing device to: 









identify one or more applications to be downgraded to respective placeholder applications; 












for each application of the one or more applications: 
create a respective placeholder application for the application,
store, with the respective placeholder application, user data that is specific to the application, and 



delete the application from the computing device, and

in response to identifying a selection of an icon representative of a particular placeholder application: 
restore the particular placeholder application to a respective application, 
re-associate the user data with the respective application, and launch the respective application.
Claim 8
A user device, comprising: 



a processor configured to cause the user device to carry out steps that include: 



generating a list of applications to be downgraded in accordance with historical data associated with the user device, 
receiving a list of recoverable applications, wherein the list of recoverable applications includes a first set of applications that are recoverable from a digital media store, 

generating, based on the list of recoverable applications, an updated list of applications to be downgraded by removing, from the list of applications to be downgraded, one or more applications that are not recoverable from the digital media store, 

based at least in part on the low memory storage space threshold being met, downgrading an application included in the updated list of applications by: 



installing a placeholder application for the application in the memory of the user device, wherein the placeholder application for the application comprises a set of files that represents the application. 
deleting the application from a memory of the user device, and
Claim 16
The computing device of claim 15, wherein each application of the one or more applications is categorized as a recoverable application when the application can be downloaded onto the computing device through a digital media store.
Claim 8
…
receiving a list of recoverable applications, wherein the list of recoverable applications includes a first set of applications that are recoverable from a digital media store…
Claim 17
The computing device of claim 15, wherein, for a given application of the one or more applications, the respective placeholder application includes 
Claim 11
The user device of claim 8, wherein the set of files includes configuration data associated with the application and 
Claim 18
The computing device of claim 15, wherein deleting a given application of the one or more applications from the computing device comprises: deleting a respective application bundle associated with the given application from a non- volatile memory of the computing device.
Claim 12
The user device of claim 8, wherein deleting the application from the memory of the user device further comprises: deleting an application bundle associated with the application from the memory of the user device.
Claim 19
The computing device of claim 18, wherein, for the given application, the respective application bundle comprises executable code associated with the given application or one or more resources associated with the given application.
Claim 13
The user device of claim 12, wherein the application bundle comprises executable code associated with the application or one or more resources associated with the application.
Claim 20
The computing device of claim 15, wherein the icon representative of the particular placeholder application is grayed out to provide a visual indication that the application that corresponds to the particular placeholder application has been deleted.



Claim 8
As shown in the table above, claim 14 of ‘152 does not recite but Ru covers:
in response to identifying a selection of an icon representative of a particular placeholder application: 
restoring the particular placeholder application to a respective application, 
re-associating
launching the respective application (Ru; Fig. 2, [0052 – 0065].)

Claims 9 – 12 and 14 are anticipated by claims 14 – 16 of ‘152.
Claim 13
As shown in the table above, ‘152 does not recite but Ru covers the icon representative of the particular placeholder application is grayed out to provide a visual indication that the application that corresponds to the particularplaceholder application has been deleted (Ru; [0061 – 0062].)  
It would have been obvious to one with ordinary skill in the art to incorporate Ru teachings into ‘152 to gray out the icon associated with the uninstalled application to help user recognize that the application is locally uninstalled as suggested by Ru ([0062].)
Claim 15
As shown in the table above, claim 8 of ‘152 does not recite but Ru covers
in response to identifying a selection of an icon representative of a particular placeholder application: 
restoring the particular placeholder application to a respective application, 
re-associating the user data with the application,  	
launching the respective application (Ru; Fig. 2, [0052 – 0065].)
It would have been obvious to one with ordinary skill in the art to incorporate Ru teachings into claim 8 of ‘152 to reinstall and launch an uninstalled application 
Claims 16 – 19 are anticipated by claims 8 and 11 – 13 of ‘152.
Claim 20
As shown in the table above, ‘152 does not recite but Ru covers the icon representative of the particular placeholder application is grayed out to provide a visual indication that the application that corresponds to the particularplaceholder application has been deleted (Ru; [0061 – 0062].)  
It would have been obvious to one with ordinary skill in the art to incorporate Ru teachings into ‘152 to gray out the icon associated with the uninstalled application to help user recognize that the application is locally uninstalled as suggested by Ru ([0062].)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 13, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over WONG et al. (Pub. No. US 2014/0245286 A1; hereinafter Wong; IDS filed on 12/19/2018; art of the record) in view of Ru et al. (Pub. No. US 2016/0026534 A1; hereinafter Ru.)  

Claim 1
Wong teaches a method for managing storage space on a computing device (Wong, [0020] FIG. 3 is a flowchart of an embodiment of an application managing method…; [0014 – 0018] uninstall application(s) which is being unused for a period of time), the method comprising at the computing device:
identifying one or more applications to be downgraded (Wong, Fig. 3, steps S200 - S400, [0022 – 0024] … In step S300, the detection module 72 determines the unused applications according to the usage states of each application in the predetermined period detected by the detection module 72…; and, [0014 – 0018] …In detail, Fig. 2 shows that the uninstall module 74 displays a box including icon(s) correspondingly representing all of the unused application(s) via the display 50 to remind the user to select the application(s) to be uninstalled from the unused application(s) determined by the detection module 72…) to respective placeholder applications (Wong, Fig. 3; step S500; [0025] In step S500, when there is at least one unused application selected by the user, the backup module 73 backs up the basic information of the application(s) selected by the user in an assigned area of the storage device 10, such as a folder named "uninstall backup" (place holder) preset in the storage device 10…; and, [0019]); and
for each application of the one or more applications:
creating a respective placeholder application for the application (Wong, Fig. 3; step S500; [0025] In step S500, when there is at least one unused application selected by the user, the backup module 73 backs up the basic information of the (place holder) preset in the storage device 10…; and, [0019]);
storing, with the respective placeholder application, [data that is specific to the application (Wong, Fig. 3; step S500; [0025] In step S500, when there is at least one unused application selected by the user, the backup module 73 backs up the basic information of the application(s) (data associated with application) selected by the user in an assigned area of the storage device 10, such as a folder named "uninstall backup" (place holder) preset in the storage device 10. In detail, the basic information of the application includes an application name, an application version, a download address, and a storage path; and, [0013, 0019]), and
deleting the application from the computing device (Wong, Fig. 3, step S600, [0026 – 0027] In step S600, the uninstall module 74 uninstalls the unused application(s) selected by the user…The application managing system 70 and method automatically detects the unused application(s) and uninstalls the unused application(s) according to a manual selection…; and, [0014 – 0018]); and
in response to identifying a particularplaceholder application (Wong, [0019] The backup module 73 backs up the basic information of the applications uninstalled by the uninstall module 74 in an assigned area of the storage device 10, such as a folder named "uninstall backup" (place holder) preset in the storage device 10. Thus, the user can quickly download and install (restore) the uninstalled application again when they want to use (launch) the uninstalled application…)
storing, with the placeholder application, user data that is specific to the application; in response to identifying a selection of an icon representative of a particular, re-associating
However, Ru teaches 
storing, with the placeholder application, user data that is specific to the application (Ru; Fig. 2, [0055 – 0061] …In Operation S22, the terminal sends an installation package of the candidate application and data relating to the candidate application to a server for back-up (data is stored in a storage location/placeholder)…and the data may be recovering data of the candidate application, so that the recovering data may recover the reinstalled candidate application into the same status that the candidate application has been when the candidate application was uninstalled…For example, the recovering data or usage record may also include personal information of a user of the candidate application, status information of the candidate application and the terminal device, progress information of the candidate application and the like saved by the user…); 
in response to identifying a selection of an icon representative of a particular placeholder application (Ru; Fig. 2, [0061 – 0065] In Operation S23, the terminal device uninstalls the candidate application locally and reserves and/or stores an icon of the candidate application, wherein a click operation on the icon servers as an instruction to activate the candidate application…In Operation S24, the terminal device downloads the installation package and data from the server when the user re-activate icon represents the application [Wingdings font/0xE0] the icon represents a particular placeholder application: 
restoring the particular placeholder application to a respective application (Ru; Fig. 2, [0061 – 0065] …In Operation S24, the terminal device downloads the installation package and data from the server when the user re-activate the preserved icon (e.g., when the user clicks the preserved icon); reinstalls and recovers the application using the installation package and data; and then restart and/or initiated the application…), 
re-associating the user data with the application (Ru; Fig. 2, [0061 – 0065] …In the embodiment, the reserved icon of the uninstalled candidate application not only is a shortcut of the application, but also is a start button for reinstalling the application. The installation is triggered and the application is initiated after the user clicks on the icon. Wherein, the installation of the candidate application is completed by fast downloading the backup installation package and data relating to the candidate application from the server and the candidate application is immediately started after completion of the installation…; [0056 – 0058] … and the data may be recovering data of the candidate application, so that the recovering data may recover the reinstalled candidate application into the same status that the candidate application has been when the candidate application was uninstalled…), 
launching the respective application (Ru; Fig. 2, [0061 – 0065] …In Operation S24, the terminal device downloads the installation package and data from the server when the user re-activate the preserved icon (e.g., when the user clicks the preserved icon); reinstalls and recovers the application using the installation package and data; 
Wong and Ru are in the same analogous art as they are in the same field of endeavor, uninstalling unused application for saving storage space.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ru teachings into Wong invention to allow Wong to also store user information in the placeholder and to reinstall and launch an uninstalled application responsive to user’s selecting/clicking icon of the uninstalled application as suggested by Ru ([0005, 0056, & 0058].)

Claim 2
Wong also teaches each application of the one or more applications is categorized as a recoverable applications when the applications can be downloaded onto the computing device through a digital media store (Wong, [0018 – 0019] … In detail, FIG. 2 shows that the uninstall module 74 displays a box including icon(s) correspondingly representing all of the unused application(s) via the display 50 to remind the user to select the application(s) to be uninstalled from the unused application(s) determined by the detection module 72…Thus, the user can quickly download and install the uninstalled application again when they want to use the uninstalled application…); the list of unused applications is also the list of recoverable applications.

Claim 3
Wong teaches for a given application of the one or more applications, the respective placeholder application includes (Wong; 0025] In step S500, when there is at least one unused application selected by the user, the backup module 73 backs up the basic information of the application(s) selected by the user in an assigned area of the storage device 10, such as a folder named "uninstall backup" preset in the storage device 10. In detail, the basic information (localization information) of the application includes an application name, an application version, a download address, and a storage path.)
Ru teaches for a given application of the one or more applications, the respective placeholder application includes configuration data (Ru; [0055 – 0058] In Operation S22, the terminal sends an installation package of the candidate application and data relating to the candidate application to a server for back-up (data is stored in a storage location/placeholder)…the data may be recovering data of the candidate application, so that the recovering data (configuration) may recover the reinstalled candidate application into the same status that the candidate application has been when the candidate application was uninstalled…)  Motivation for incorporating Ru into Wong is the same as motivation in claim 1.

Claim 4
deleting a respective application bundle associated with the given application from a non-volatile memory of the computing device (Wong, Fig. 3, step S600, [0026 – 0027] In step S600, the uninstall module 74 uninstalls the unused application(s) selected by the user…The application managing system 70 and method automatically detects the unused application(s) and uninstalls the unused application(s) according to a manual selection…; and, [0018].)

Claim 5
Wong also teaches for the given application, the respective application bundle comprises executable code associated with the given application or one or more resources associated with the given application (Wong, [0013] The information module 71 records basic information of the application installed in the storage device 10 when the application is installed in the electronic device 1.  In this embodiment, the basic information of the application includes an application name, an application version, a download address, and a storage path); application includes executable code.

Claim 6
Wong does not explicitly tach the icon representative of the particular placeholder application is grayed out to provide a visual indication that the application that corresponds to the particular placeholder application has been deleted.
However, Ru teaches the icon representative of the particular placeholder application is grayed out to provide a visual indication that the application that corresponds to the particular placeholder application has been deleted (Ru; [0061 – 0062] In Operation S23, the terminal device uninstalls the candidate application locally and reserves and/or stores an icon of the candidate application…Further, the terminal device may modify an appearance of the icon so that a user of the terminal device may recognize from the appearance that the candidate application is locally uninstalled and backed up in the server. For example, if initially the icon is colorful, the terminal device may change the icon to gray after the uninstallation.)  
Wong and Ru are in the same analogous art as they are in the same field of endeavor, uninstalling unused application for saving storage space.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ru teachings into Wong invention to gray out the icon associated with the uninstalled application to help user recognize that the application is already uninstalled as suggested by Ru ([0062].)

Claim 8
This is a non-transitory computer readable storage medium version of the method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Wong also teaches a non-transitory computer readable storage medium configured to store instructions, a processor included in a computing device (Wong, [0011] The electronic apparatus 1 includes a display 50, a storage device 10, and a processor 30…)

Claim 9


Claim 10
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 12
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 13
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 15
This is a computing device version of the method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Wong also teaches computing device comprising at least one processor, and at least one memory storing instructions 

Claim 16
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 20
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Ru as applied to claims 1 and 8 above, and further in view of Teh (Pub. No. US 2004/0254975 A1; hereinafter Teh, IDs filed on 12/19/2018; art of the record.)

Claim 7
Wong and Ru do not explicitly teach the one or more applications are identified to be downgraded to respective placeholder applications in response to detecting an amount of available storage space that satisfies a threshold.
However, Teh teaches the one or more applications are identified to be downgraded to respective placeholder applications in response to detecting an amount of available storage space that satisfies a threshold (Teh, Fig. 1; [0010 – 0013] … When a user accesses an application 105, the platform client 103 determines if the application already exists on platform client 103. If the application is not on the platform client 103, the platform server 101 retrieves the application information from the platform server 101. Then the platform client 103 determines if there is sufficient storage capacity on the platform client 103. If there is, the requested application and data are transmitted to the platform client. Otherwise, some existing applications are removed using a suitable algorithm to make room for the newly requested application and data…)
Wong, Ru, and Teh are in the same analogous art as they are in the same field of endeavor, uninstalling application. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Teh teachings into Wong/Ru invention to allow Wong to automatically detect 

Claim 14
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192